UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6280


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRELL EUGENE BANKS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:09-cr-00052-MR-1)


Submitted:   July 29, 2016                   Decided:     August 3, 2016


Before GREGORY,   Chief   Judge,   and   NIEMEYER   and   MOTZ,   Circuit
Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Darrell Eugene Banks, Appellant Pro Se.    Thomas Richard Ascik,
Donald David Gast, Assistant United States Attorneys, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darrell       Eugene       Banks        appeals        the     district      court’s          order

denying his motion for a sentence reduction.                                   Insofar as Banks

challenges       the      district            court’s        denial    of     his     motion         under

18 U.S.C.      § 3582(c)(2)               (2012),       we    review     de    novo       a    district

court’s determination regarding the scope of its legal authority

under that provision.                    See United States v. Williams, 808 F.3d
253, 256 (4th Cir. 2015).                      We have reviewed the record and find

no    error    in     the      district         court’s        conclusion          that    it    lacked

authority       to       grant       a    reduction.            We     therefore          affirm       the

district court’s order in part.

       Insofar as Banks challenges the district court’s denial of

his    motion       as    an     unauthorized,               successive       28    U.S.C.       § 2255

(2012)     motion,         that          portion    of        the     court’s       order       is     not

appealable       unless          a        circuit       justice        or      judge          issues     a

certificate of appealability.                       28 U.S.C. § 2253(c)(1)(B) (2012).

A     certificate         of     appealability               will     not     issue        absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                          When the district court denies

relief    on    the      merits,          a   prisoner        satisfies        this    standard         by

demonstrating            that     reasonable            jurists        would       find       that     the

district       court’s         assessment          of    the    constitutional             claims       is

debatable      or     wrong.             Slack     v.    McDaniel,          529 U.S. 473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

                                                    2
When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is   debatable,   and    that       the    motion    states   a   debatable

claim of the denial of a constitutional right.                     Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Banks has not made the requisite showing.                    Accordingly, we deny

a certificate of appealability and dismiss the appeal in part.

We deny Banks’ motion for immediate release.                      We dispense with

oral   argument   because       the    facts       and   legal    contentions      are

adequately    presented    in    the    materials        before    this    court   and

argument would not aid the decisional process.

                                                                  AFFIRMED IN PART;
                                                                  DISMISSED IN PART




                                         3